      Case 6:20-cv-00128-ADA-JCM Document 28 Filed 09/03/20 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

CYWEE GROUP LTD.,
                                                  CASE NO. 6:20-cv-00128-ADA-JCM
       Plaintiff,

v.
                                                  JURY TRIAL DEMANDED
GOOGLE LLC,

       Defendant.


                     PLAINTIFF’S OBJECTIONS TO
             ORDER AND REPORT AND RECOMMENDATION OF
                 UNITED STATES MAGISTRATE JUDGE

       Pursuant to 28 U.S.C. § 636(b), Plaintiff CyWee Group Ltd. (“Plaintiff” or

“CyWee”) objects to and seeks reconsideration of Magistrate Judge Jeffrey C.

Manske’s August 18, 2020 1 Order and Report and Recommendation (Dkt. No. 27),

and in support thereof shows as follows:

       I.     BACKGROUND

       CyWee brought the instant action against Defendant Google LLC (“Defendant”

or “Google”) alleging common law fraud. In its First Amended Complaint, CyWee

provides several bases for this Court’s personal jurisdiction over Google. See Dkt. No.

4 (“First Amended Complaint”) ¶¶ 5–6. Among other things, CyWee pleads, “Google’s

contacts    include,   but    are   not   limiting    to:   (i)   directing   its   fraudulent

misrepresentations to Texas, (ii) knowingly and intentionally injecting itself into




1 The Order and Report and Recommendation was signed August 18, 2020, however, it was not served

until August 20, 2020.

PLAINTIFF’S OBJECTIONS TO ORDER AND REPORT AND RECOMMENDATION OF UNITED STATES
MAGISTRATE JUDGE                                                                         PAGE 1
      Case 6:20-cv-00128-ADA-JCM Document 28 Filed 09/03/20 Page 2 of 6




litigation pending in the State of Texas, and (iii) conspiring with Texas based entities

Huawei and ZTE.” Id. at ¶ 5.

      Google brought a Motion to Dismiss (Dkt. No. 11) arguing that this Court lacks

personal jurisdiction and alleging that CyWee has failed to state a claim. In response,

CyWee sought leave to take jurisdictional discovery. Dkt. No. 17. In his Order and

Report and Recommendation, the Magistrate Judge denied CyWee leave to take

jurisdictional discovery and recommended that this action be dismissed for lack of

personal jurisdiction.

      II.    ARGUMENT

      The Magistrate Judge erred by: (i) denying CyWee jurisdictional discovery, and

(ii) recommending this action be dismissed prior to allowing CyWee an opportunity

to take jurisdictional discovery.

      “When the defendant disputes the factual bases for jurisdiction . . . the court

may receive interrogatories, depositions, or ‘any combination of the recognized

methods of discovery’ to help it resolve the jurisdictional issue.” Walk Haydel &

Assocs., Inc. v. Coastal Power Prod. Co., 517 F.3d 235, 241 (5th Cir. 2008) (quoting

Thompson v. Chrysler Motors Corp., 755 F.2d 1162, 1165 (5th Cir. 1985)). “To be

entitled to jurisdictional discovery, the plaintiff must make a ‘preliminary showing of

jurisdiction.’ This preliminary showing is a lesser standard than a prima facie

case of jurisdiction; the plaintiff need only present ‘factual allegations that suggest

with reasonable particularity the possible existence of the requisite contacts.’”

Corder v. BBG Commc’ns, Inc., No. CIV.A. W-11-CA-00264, 2012 WL 3843691, at *10



PLAINTIFF’S OBJECTIONS TO ORDER AND REPORT AND RECOMMENDATION OF UNITED STATES
MAGISTRATE JUDGE                                                                 PAGE 2
      Case 6:20-cv-00128-ADA-JCM Document 28 Filed 09/03/20 Page 3 of 6




(W.D. Tex. July 30, 2012) (Smith, J.) (emphasis added) (quoting Fielding v. Hubert

Burda Media, Inc., 415 F.3d 419, 429 (5th Cir. 2005)). “[D]iscovery should ordinarily

be granted where pertinent facts bearing on the question of jurisdiction are

controverted or where a more satisfactory showing of the facts is necessary.” Baker

Hughes Inc. v. Homa, No. CIV.A. H-11-3757, 2012 WL 1551727, at *12 (S.D. Tex. Apr.

30, 2012) (quoting Nuance Commc’ns, Inc. v. Abbyy Software House, 626 F.3d 1222,

1235 (Fed. Cir. 2010)).

      In his Order and Report and Recommendation, the Magistrate Judge found:

      “Given CyWee’s inability to establish a prima facie case for personal
      jurisdiction, it is unlikely additional discovery information on Google’s
      contacts with Texas would add any ‘significant facts,’ especially because
      the theories on which CyWee seeks discovery would not confer personal
      jurisdiction over Google. Therefore, the Court ORDERS CyWee’s
      Motion for Jurisdictional Discovery be DENIED.”

Dkt. No. 27 at 9 (internal citations omitted) (emphasis added). To be entitled to

jurisdictional discovery, a plaintiff “need only present factual allegations that suggest

with reasonable particularity the possible existence of the requisite contacts.”

Corder, 2012 WL 3843691, at *10 (emphasis added). This is “a lesser standard than

a prima facie case of jurisdiction.” Id. Accordingly, the Magistrate Judge incorrectly

held CyWee to a higher standard of proof.

      As demonstrated through its pleadings and briefing, CyWee has shown the

possible existence of requisite contacts. The jurisdictional discovery would allow

CyWee to gather further evidence that shows substantial portions of Google’s

fraudulent conspiracy are connected to Texas and were intended to impact the EDTX

Litigation. Therefore, the Magistrate Judge erred in denying jurisdictional discovery.


PLAINTIFF’S OBJECTIONS TO ORDER AND REPORT AND RECOMMENDATION OF UNITED STATES
MAGISTRATE JUDGE                                                                  PAGE 3
      Case 6:20-cv-00128-ADA-JCM Document 28 Filed 09/03/20 Page 4 of 6




Accordingly, the Court should reconsider the Magistrate Judge’s ruling and grant

CyWee jurisdictional discovery.

      Furthermore, the Magistrate Judge’s recommendation that this action be

dismissed is premature. As discussed above, CyWee is entitled to take jurisdictional

discovery. That discovery is likely to lead to additional facts establishing Google’s

jurisdictional ties to Texas. Therefore, the Court should decline to adopt the

Magistrate Judge’s recommendation this case be dismissed and defer ruling on

Google’s Motion to Dismiss until jurisdictional discovery is completed.




PLAINTIFF’S OBJECTIONS TO ORDER AND REPORT AND RECOMMENDATION OF UNITED STATES
MAGISTRATE JUDGE                                                                 PAGE 4
      Case 6:20-cv-00128-ADA-JCM Document 28 Filed 09/03/20 Page 5 of 6



Dated: September 3, 2020                Respectfully submitted,


                                        By: /s/ Michael W. Shore
                                           Michael W. Shore (Texas 18294915)
                                           mshore@shorechan.com
                                           Alfonso G. Chan (Texas 24012408)
                                           achan@shorechan.com
                                           Ari B. Rafilson (Texas 24060456)
                                           (application pending)
                                           arafilson@shorechan.com
                                           William D. Ellerman (Texas 24007151)
                                           wellerman@shorechan.com
                                           Corey M. Lipschutz (Texas 24099303)
                                           clipschutz@shorechan.com
                                           SHORE CHAN DEPUMPO LLP
                                           901 Main Street, Suite 3300
                                           Dallas, Texas 75202
                                           Tel: (214) 593-9110
                                           Fax: (214) 593-9111

                                        COUNSEL FOR PLAINTIFF
                                        CYWEE GROUP LTD.




PLAINTIFF’S OBJECTIONS TO ORDER AND REPORT AND RECOMMENDATION OF UNITED STATES
MAGISTRATE JUDGE                                                                 PAGE 5
      Case 6:20-cv-00128-ADA-JCM Document 28 Filed 09/03/20 Page 6 of 6



                           CERTIFICATE OF SERVICE

    In accordance with Federal Rule of Civil Procedure 5 and Local Rule CV-5, I

hereby certify that a true and correct copy of the foregoing has been served on all

counsel of record via the CM/ECF electronic filing system on September 3, 2020.


                                            /s/ Michael W. Shore
                                            Michael W. Shore




PLAINTIFF’S OBJECTIONS TO ORDER AND REPORT AND RECOMMENDATION OF UNITED STATES
MAGISTRATE JUDGE                                                                 PAGE 6
